Citation Nr: 1016138	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-37 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for fatigue, to 
include as due to an undiagnosed illness.  

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as due to an undiagnosed 
illness.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for sinusitis, to 
include as due to an undiagnosed illness.  

5.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected posttraumatic stress disorder 
(PTSD).  

6.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected fibromyalgia.  

7.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected irritable bowel syndrome (IBS).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

S. Bush, Counsel



INTRODUCTION

The Veteran served on active duty from June 1986 to September 
1991 and from June 2002 to February 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from multiple RO rating decisions.  

The issue of a temporary total rating pursuant to 38 C.F.R. § 
4.29 or §4.30 has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The issues of service connection for GERD, new and material 
evidence to reopen the claim of service connection for 
sinusitis, and increased initial ratings for the service-
connected PTSD, fibromyalgia and IBS are addressed in the 
REMAND portion of this document and are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue herein decided has been accomplished.  

2.  The RO denied the Veteran's original claim of service 
connection for fatigue in an August 1998 rating decision; the 
Veteran was notified of this decision and of his appellate 
rights, but did not timely appeal from this determination.  

3.  The evidence received since the August 1998 rating 
decision is neither cumulative nor redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  

4.  The currently demonstrated fatigue is shown to be a 
manifestation of his service-connected fibromyalgia, rather 
than due to an undiagnosed illness.  



CONCLUSION OF LAW

1.  Subsequent to the final August1998 RO decision, new and 
material evidence has been received to reopen the claim of 
service connection for fatigue.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  

2.  The Veteran does not have a disability manifested by 
fatigue due to an undiagnosed illness that was incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 1101, 1112, 1113, 1131, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

The RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate a claim 
for service connection, as well as what information and 
evidence must be submitted by the Veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any further evidence that pertained to the 
claim in letters dated in July 2003, April 2005, and April 
2006.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously denied 
claim.  Since the Board's action hereinbelow reopens the 
claim for fatigue for adjudication on the merits, there is no 
prejudice to the Veteran under Kent.  

Additionally, in the April 2006 letter, as well as letters 
dated in June 2006 and September 2006, he was advised of how 
disability ratings and effective dates were assigned.  

The Board acknowledges that the notices were not sent until 
after the initial rating denying the claim.  However, the 
Board finds that any defect with respect to the timing of the 
required notice was harmless in that his claim was fully 
developed and readjudicated after notice was provided.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Moreover, 
the Veteran has not alleged any prejudice in terms of VCAA 
notification.  Shinseki v. Sanders, 129 S.Ct. 1696, 1705 
(2009).  

Hence, the Board finds that the VCAA notice requirements have 
been satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA and 
private treatment records, the Veteran's statements, and a VA 
examination report dated in September 2005.  

The report of this examination reflects that the examiner 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that this examination is 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2 (2009); see also Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his 
representative have not contended otherwise.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


II.  New and Material Evidence

The Veteran is contending that the claim of service 
connection for fatigue should be reopened and granted on the 
basis that it is due to an undiagnosed illness that was 
incurred in active service.  

In a September 2005 Statement of the Case (SOC), it appears 
the RO reopened the matter as indicated by their decision 
denying the claim of service connection on the merits.

Regardless of the RO's decision to reopen the matter and 
decide it on the merits, the Board must first determine 
whether the Veteran has submitted new and material evidence 
with respect to that claim before evaluating the merits of 
the previously denied claim.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).

Without the submission of new and material evidence, the 
Board does not have jurisdiction to review the claim in its 
entirety, and its analysis must end.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  

Generally, a claim that has been denied in a Board decision 
or an unappealed RO decision may not thereafter be reopened 
and allowed.  38 U.S.C.A. §§ 511(a), 7103(c), 7104(a), 
7105(c) (West 2002); 38 C.F.R. §§ 20.1100 (2009); see also 
Hayslip v. Principi, 364 F.3d 1321 (Fed. Cir. 2004).  

An exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.   
38 C.F.R. § 3.156(a), effective on and after August 29, 2001.  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed, unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person making them.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Previously, the RO denied service connection on the merits in 
an August 1998 rating decision based on the RO's 
determination that the evidence showed no diagnosis of a 
qualifying chronic disability manifested by fatigue.  The 
Veteran was advised of the denial but did not appeal.  

In this case, the evidence submitted after August 1998 
consists of medical treatment records and statements 
submitted by the Veteran in support of the claim.  Of 
particular significance are medical records referencing a 
diagnosis of chronic fatigue syndrome.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  

This evidence is neither cumulative nor redundant of the 
evidence of record at the time of the August 1998 RO decision 
and, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the Veteran's claim and raises a reasonable possibility of 
substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the Veteran's application to reopen the 
claim of service connection for fatigue is granted.  


II.  Service connection 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

Under 38 C.F.R. § 3.317 (2009), a Persian Gulf Veteran who 
exhibits objective indications of a qualifying chronic 
disability may be service-connected, provided that such 
disability became manifest either during active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.  See also 
Extension of the Presumptive Period for Compensation for Gulf 
War Veterans, 71 Fed. Reg. 75,669-75,672 (December 18, 2006).  

A "qualifying chronic disability" has been defined to mean 
a chronic disability resulting from any of the following (or 
any combination of the following): (1) an undiagnosed 
illness; (2) medically unexplained chronic multisymptom 
illnesses that are defined by a cluster of signs or symptoms 
(specifically chronic fatigue syndrome, fibromyalgia, 
irritable bowel syndrome, or any other illness the Secretary 
determines meets the criteria of a medically unexplained 
chronic multisymptom illnesses); or (3) any diagnosed illness 
that the Secretary determines warrants a presumption of 
service connection.  38 C.F.R. § 3.317(a)(2)(i) (2009).  

When determining whether a qualifying chronic disability 
became manifest to a degree of 10 percent or more, the Board 
must explain its selection of analogous Diagnostic Code.  
Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).  

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii) (2009).  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3) (2009).  

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity is 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2009).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness include, but are not limited to the 
following: fatigue; signs or symptoms involving the skin; 
headache; muscle pain; joint pain; neurologic signs or 
symptoms; neuropsychological signs or symptoms; signs or 
symptoms involving the respiratory system (upper or lower); 
sleep disturbances; gastrointestinal signs or symptoms; 
cardiovascular signs or symptoms; abnormal weight loss; and 
menstrual disorders.  38 C.F.R. § 3.317(b) (2009).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  


III.  Analysis

The Veteran's contentions can be grouped into two theories: 
(1) that his claimed disabilities are due to an undiagnosed 
illness due to Persian Gulf service; and 
(2) that his claimed disabilities, even if not due to an 
undiagnosed illness, are a direct result of military service.  

The Board will address contention each in turn.  However, his 
overarching contention is that some unknown aspect of his 
Persian Gulf service caused the claimed disabilities.  


A.  Undiagnosed illness due to Persian Gulf service

The Veteran is shown to have served in Southwest Asia and has 
reported having various symptoms due to undiagnosed illness.  

In regards to fatigue, the Board notes that this particular 
sign or manifestation is shown to be due to an identified, 
rather than an "undiagnosed" cause.  

The record reflects that a VA physician in September 2005 
identified the Veteran's fatigue as being a manifestation of 
the service-connected fibromyalgia.  There is no competent 
medical opinion to the contrary.  Indeed, the Veteran himself 
concedes in his October 2005 Substantive Appeal that his 
fatigue symptoms are part and parcel of his service-connected 
fibromyalgia disability.  

The Board acknowledges numerous postservice outpatient 
records which list chronic fatigue syndrome (CFS) as an 
active diagnosis.  However, unlike the September 2005 VA 
examiner's report, it is unclear whether these diagnoses were 
rendered based on actual physical examination of the Veteran.  

Moreover, there is no indication in these records as to which 
criteria were established to support the diagnosis of CFS.  

Accordingly, the Board affords these fleeting references to 
CFS in the record little probative value.  See generally 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (noting that the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion").  

Therefore, on this record, the claim of service connection 
for fatigue on the basis of being due to an undiagnosed 
illness must be denied.   


B.  Service connection on a direct basis

The Veteran has alternatively contended that his fatigue was 
caused by various incidents of his service, namely 
chemical/biological exposure.  See the January 2004 Notice of 
Disagreement.  

As noted, in order to establish direct service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  

With regard to element (1), current disability, the medical 
evidence in this case, in particular the VA examination 
report in September 2005, does not show that a diagnosed 
illness manifested by fatigue exists.  Instead, the examiner 
indicated the Veteran's fatigue complaints were a symptom of 
his fibromyalgia.

To the extent that the Veteran may have certain complaints, 
symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

Thus, the Board finds that Hickson element (1) is not 
satisfied as to fatigue, and, in the absence of a proof of 
present disability, there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

This is the essence of the first part of the Hickson 
analysis.  Absent competent evidence of current disability, 
the claim of service connection for fatigue must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 
56 (1990).  



ORDER

As new and material evidence has been received to reopen the 
claim of service connection for fatigue, the appeal to this 
extent is allowed.  

Service connection for fatigue, to include as due to an 
undiagnosed illness, is denied.  



REMAND

With respect to the claim for sinusitis, the record reflects 
that the Veteran has not been provided Kent-compliant notice 
in response to his claim to reopen.  See Kent, supra.

With respect to the claim for service connection for GERD, 
there is an indication from the record that the Veteran may 
have evidenced GERD between the end of his first period of 
service in 1991 and the beginning of his second period of 
service in June 2002.  See, e.g., the June 2002 pre-
deployment examination noting a history of GERD, and the July 
2004 VA examination report indicating a 10 year history of 
GERD.  

It thus appears that GERD may have existed prior to the 
Veteran entering his second period of active service.  

The Veteran underwent VA examinations in July 2004 and 
September 2005, during which the examiners diagnosed GERD.  
However, no opinions were rendered regarding whether any GERD 
pre-existed or was aggravated by the Veteran's second period 
of active service.  

The Board notes that, once VA undertakes the effort to 
provide an examination when developing a claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  

With respect to the increased rating claims on appeal, it has 
been over four years since the most recent VA examination in 
September 2005.  VA's duty to assist a veteran includes 
providing a thorough and contemporaneous examination when the 
record does not adequately reveal the current state of the 
Veteran's disability.  
Hart v. Mansfield, 21 Vet. App. 505, 508 (2007).  

Accordingly, the Board finds that the Veteran should be 
afforded an additional VA examination to determine the nature 
and extent of his service-connected PTSD, fibromyalgia and 
IBS disabilities.  

Prior to affording the Veteran an additional examination, the 
RO should contact the Veteran and associate with the 
Veteran's claims file any outstanding medical or other 
records relevant to the Veteran's claim that may be 
identified by the Veteran and that have not already been 
associated with the Veteran's claims file.  

In this respect, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992); 38 C.F.R. § 3.159(c)(2).  

To ensure that all due process requirements are met, and that 
the record before each examiner is complete, the RO should 
give the Veteran another opportunity to provide information 
and/or evidence pertinent to the claim on appeal.  

Furthermore, the Veteran should be advised of what is needed 
to establish service connection for a preexisting disorder, 
to include the holding in Wagner, supra.  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should furnish the Veteran a 
corrective letter providing notification 
of the duties to notify and assist. The 
Veteran should be notified of the 
information and evidence needed to 
establish service connection for a 
preexisting condition, to include the 
holding in Wagner, supra.  

The Veteran should also be provided with 
the definition of new and material 
evidence as well as informed as to what 
evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial of his claim for 
sinusitis.

2.  The RO should obtain all treatment 
records from the VAMC dated from February 
2008 to the present and associate those 
records with the claims file.  

3.  The RO should then arrange for the 
Veteran's claims file to be reviewed by a 
physician to addresses whether the Veteran 
had GERD which pre-existed his second 
period of military service, and if so, 
whether such was aggravated therein, and 
if not, whether such is otherwise 
associated with military service.  

It is imperative that the examiner reviews 
the evidence in the claims file, including 
a complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  

The examiner should specifically offer an 
opinion as to the following:  

(a).  Did GERD exist prior to the 
Veteran's second period of active duty?  
If so, state (if possible) the approximate 
date of onset of such disorder.  

(b).  If the GERD preexisted the Veteran's 
second period of active duty, did such 
disorder increase in disability during 
such period of active duty?  In answering 
this question, the examiner is asked to 
specify whether the Veteran sustained 
temporary or intermittent symptoms 
resulting from service; or whether there 
was a permanent worsening of the 
underlying pathology due to service, 
resulting in any current disability.  

(c).  If the Veteran's GERD increased in 
disability during the second period of 
active service, was that increase due to 
the natural progression of the disease?  

(d).  If GERD did NOT pre-exist the 
Veteran's second period of active duty, 
does the Veteran currently have GERD that 
is at least as likely as not (i.e., a 50 
percent probability) the result of an 
injury or other documented event of any 
period of active service?

In offering these opinions, the examiner 
should comment on the Veteran's service 
medical records, post-service treatment 
records, and the Veteran's statements 
contained in the claims file.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

4.  The RO should then arrange for the 
Veteran to be examined by VA to determine 
the severity of his service-connected 
PTSD.  The examiner must be provided with 
the claims folder for consideration, and 
the examination report should reflect that 
the claims folder was reviewed.  

All necessary testing should be done.  The 
examiner should set forth in the 
examination report all examination 
findings and the complete rationale for 
any conclusions reached.  The examiner 
should assign a GAF score and the 
examination report should include a 
detailed account of all pathology found to 
be present.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

5.  The RO should also arrange for the 
Veteran to be examined by VA to determine 
the severity of his service-connected 
fibromyalgia.  The examiner must be 
provided with the claims folder for 
consideration, and the examination report 
should reflect that the claims folder was 
reviewed.  

All necessary testing should be done.  The 
examiner should note whether the condition 
is productive of symptoms which are 
constant, or nearly so, and refractory to 
therapy.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

6.  The RO should also arrange for the 
Veteran to be examined by VA to determine 
the current severity of his service-
connected IBS.  The examiner must be 
provided with the claims folder for 
consideration, and the examination report 
should reflect that the claims folder was 
reviewed.  

All necessary testing should be done.  The 
examiner should note whether the condition 
is productive of severe symptoms, namely 
diarrhea or alternating diarrhea and 
constipation, with more or less constant 
abdominal stress.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
indicate that.  The examiner must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a legible report.  

7.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  

If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

8.  After completion of the foregoing, 
and after undertaking any further 
development deemed necessary, the RO 
should readjudicate the remaining issues 
on appeal, in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO 
should furnish to the Veteran and his 
representative a Supplemental Statement 
of the Case and afford them the 
appropriate opportunity for response 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals






 Department of Veterans Affairs


